Citation Nr: 0501288	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for cancer of the right 
forearm. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for breast cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, wherein the RO found that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for breast cancer and 
cancer of the right forearm. 

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Albuquerque, New 
Mexico.  A copy of the hearing transcript has been associated 
with the claims files.  


REMAND

At the September 2004 hearing, the veteran indicated that two 
physicians had told him that his breast cancer was due to in-
service radiation exposure.  Such medical opinion evidence 
might constitute new and material evidence sufficient to 
reopen the previously denied claims.  38 C.F.R. § 3.156(a) 
(2004).  However, the Board does not find such evidence in 
the available record.  Therefore, in order to fulfill VA's 
duty to notify, the veteran should be told to submit such 
evidence.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)); Graves v. Brown, 8 Vet. App. 522, 
524-25 (1996) (where VA is on notice of the existence of 
evidence that might constitute new and material evidence to 
reopen a claim, VA must inform the veteran of the need to 
submit it and assist him, where possible, in obtaining it).  
This evidence apparently consists of opinions from J. R., 
M.D. of the VA Medical Center (VAMC) in Amarillo, Texas, and 
a private practitioner, R. F., M.D.  (Transcript at pages 2 & 
8.)  Records of VA treatment are pertinent to the veteran's 
claims to reopen; therefore, the RO should secure Dr. J. R.'s 
records on remand.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the medical opinion evidence 
about which he testified in 
September 2004, specifically any 
opinion linking breast or forearm 
cancer to his military service.  He 
should be instructed that such 
opinion evidence is needed to reopen 
his previously denied claims.  

2.  The RO should seek all 
outstanding VA treatment records, 
particularly any prepared by Dr. J. 
R. of the Amarillo VA medical 
center.  If any request for 
treatment records is unsuccessful, 
the RO should notify the veteran, 
and give him opportunity to provide 
the records.  38 C.F.R. § 3.159(e) 
(2004).  

3.  If the RO concludes that either 
claim of service connection should 
be reopened, the RO should then 
decide whether VA medical 
examinations or opinions are needed 
to decide the claims.  38 C.F.R. § 
3.159(c)(2)(2004).  Any other 
evidentiary development deemed 
necessary should be undertaken.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  In 
adjudicating the veteran's 
application to reopen, the RO should 
use the exact definition of new and 
material evidence as set forth in 
38 C.F.R. § 3.156 (2004).  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (The supplemental statement 
of the case should make it clear to 
the veteran that the provisions of 
38 C.F.R. § 3.156 (2004) apply 
because his claim to reopen was 
filed after August 29, 2001, when 
the definition of "new and 
material" evidence changed.)  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West), only a decision of the Board 
is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

